Citation Nr: 0630845	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1961.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The medical evidence does not establish that the veteran's 
currently diagnosed tinnitus is the result of active service 
or was manifest within the year following discharge from 
active service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service and 
service connection for tinnitus may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated 
in October 2003.  The notice informed the veteran of the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice was provided 
on three of the five elements of a service connection claim). 

As to the remaining elements under Dingess, the VCAA notice 
did not include the criteria for rating the claimed 
disability or on establishing an effective date should the 
claim be granted.  Since the Board is denying the claim of 
service connection, any question as to a disability rating or 
effective date is rendered moot and any defect with respect 
to the notice under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim.

The action of the RO described above provided a meaningful 
opportunity to participate effectively in the processing of 
the claim and to submit additional argument and evidence, 
which he did, and to address the issues at a hearing, which 
he declined to do.  For these reasons, any procedural defect 
caused by the timing of notice was cured and the veteran has 
not been prejudiced by any defect in the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and private 
medical records.  Responses from private health care 
providers in the record show that some of the records the 
veteran identified were destroyed and are not available.  In 
addition, the Board notes that the veteran was afforded a VA 
examination for his claimed condition.

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, with respect 
to the specific issue of service connection for tinnitus, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim of service 
connection is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service Connection for Tinnitus

The veteran contends that he suffers from tinnitus that is 
the result of noise exposure sustained during active service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as tinnitus 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In the present case, the medical evidence establishes that 
the veteran has been diagnosed with tinnitus.  However, the 
medical evidence does not show that the disability was 
diagnosed within the year following the veteran's discharge 
from service, or that the disability is otherwise the result 
of the veteran's service.

Service medical records show that the veteran was examined 
prior to his entrance into active service in August 1957.  At 
this time, no findings of any hearing impairment were made.  
Rather, hearing acuity was measured at 15 of 15 in whispered 
voice, and 15 of 15 of spoken voice.  Available service 
medical records show no complaints of or treatment for 
hearing problems.  The veteran's report of physical 
examination at discharge from active service, dated in August 
1961, shows no findings of any hearing defects, diagnoses, or 
other abnormalities.  Hearing acuity was again measured at 15 
of 15 whispered and spoken voice.  The veteran underwent 
additional medical examination at discharge from his reserve 
obligation, in January 1963.  The report shows no complaints 
of or findings of hearing impairment.  Hearing acuity was 
measured at 15 of 15 whispered voice.

Thereafter, the first medical evidence establishing a 
diagnosis of tinnitus is the VA audiological examination 
report dated in 2003-more than 42 years following the 
veteran's discharge from active service and well beyond the 
one-year presumptive period.  Moreover, the veteran's own 
report is that the onset of his tinnitus was 30 years prior, 
or approximately 1973.  It is acknowledged that the veteran 
supplied the names and addresses of private medical 
physicians whom he stated had treated him or his hearing loss 
and tinnitus.  Unfortunately, these records could not be 
retrieved.  In both instances, the medical health facilities 
responded that the records had been destroyed.  
Notwithstanding, the veteran reported beginning treatment 
with the one health care provider in 1996.  The other health 
care provider responded that he began treating the veteran 
several years prior.  Neither health care provider proffered 
an opinion linking the veteran's hearing impairment with his 
active service.  In addition, even assuming, without finding, 
that "several years prior" was consistent with the date of 
beginning treatment the veteran provided for the other health 
care provider, in 1996, the treatment records of neither 
health care provider could establish onset of the tinnitus 
within the one-year presumptive period.

The examiner who conducted the November 2003 VA audiological 
VA examination noted in the report that he had reviewed the 
veteran's claims file, including the service medical records.  
The veteran reported his exposure to noise during active 
service while on board ship manning the five-inch guns and on 
duty in the engine rooms.  He also reported long term post-
service civilian employment in a print shop.  After examining 
the veteran, the examiner diagnosed significant high 
frequency sensorineural hearing loss and tinnitus.  However, 
noting that the veteran reported the onset of tinnitus 
beginning approximately 10 years after his discharge from 
active service, the examiner opined that it was not likely 
that the tinnitus was a direct result of noise exposure 
experienced during active service.  While the bilateral 
hearing loss, in contrast, was likely the result of military 
service, the examiner found that the tinnitus was not.  The 
examiner further opined that the tinnitus was not the result 
of the veteran's bilateral hearing loss.

The medical evidence presents no other findings or opinions 
linking the veteran's currently diagnosed tinnitus to his 
active service.

In summary, the first medical evidence of tinnitus is dated 
in 2003.  Even assuming, without finding, that the veteran 
first manifest tinnitus in 1973, when he reported the initial 
onset of the disability-this is still 12 years after his 
discharge from active service and well beyond the one-year 
presumptive organic disease of the nervous system provided in 
the regulations.  The record is absent an opinion 
etiologically relating the disability to the veteran's active 
service.  Moreover, the examiner who conducted the November 
2003 VA audiological examination specifically opined that the 
manifested tinnitus was not the result of the veteran's 
active service.

As for the probative weight of the veteran's statements, 
where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between the post-service diagnosis 
of tinnitus and service is required to support the claim.  
The veteran as a layperson is not competent to offer a 
medical opinion and consequently his statements to the extent 
that he associates the post-service diagnosis to service do 
not constitute medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). Therefore, the Board must reject the 
veteran's statements as favorable evidence linking post-
service tinnitus to service.  Absent medical evidence of a 
causal link between the currently diagnosed tinnitus and the 
veteran's service, the Board finds the claim for service 
connection must be denied.

As the preponderance of that medical evidence is against the 
claim, entitlement to service connection for tinnitus is not 
established. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for tinnitus is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


